internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc fip b03 cam-136370-03 date date dear as discussed during a telephone conversation on between your authorized representative and of this office we will treat your form_3115 signed on as a request for general information regarding making an election under sec_475 f of the internal_revenue_code the code to use the mark-to-market method_of_accounting informed that a statement making an election under sec_475 had been attached to federal_income_tax return and that the return had been filed no later than sec_5 of revproc_99_17 provides general procedures for a taxpayer making an election under sec_475 of the code for a taxable_year beginning on or after date included in this section is the requirement that a statement described in sec_5 must be filed no later than the due_date without regard to extensions of the original federal_income_tax return for the taxable_year immediately preceding the election_year and must be attached either to that return or if applicable to a request for an extension of time to file that return section dollar_figure of revproc_99_17 states that the statement referred to in sec_5 must describe the election being made the first taxable_year for which the election is effective and in the case of an election under sec_475 of the code the trade_or_business for which the election is made moreover of revproc_99_17 superseded in part by revproc_99_49 1999_2_cb_725 superseded by revproc_2002_9 c b states that the original form_3115 must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change sec_4 of revproc_99_17 states that if a taxpayer described in sec_3 scope makes an election under sec_5 and the taxpayer’s method_of_accounting for its taxable cam-136370-03 year immediately preceding the election_year is inconsistent with sec_475 of the code the taxpayer is required to change its method_of_accounting to comply with its election the filing of the statement required by sec_5 and dollar_figure of revproc_99_17 is the operative procedure for properly making an election under sec_475 of the code the filing of form_3115 is an administrative requirement to implement the election when you attach the form_3115 to your income_tax return please be sure to follow the procedures outlined in revproc_99_17 we have requested that your dollar_figure user_fee be refunded to you user_fee refunds are done under separate cover by the user_fee unit accordingly we will close our case file at this time all correspondence and exhibits will remain the property of the service if you have any questions about this letter please call the undersigned or sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions and products by_______________________ robert b williams senior counsel enclosures copy of this letter
